Citation Nr: 9931316	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 through 
July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision by the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
arthritis, multiple joints.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's arthritis of multiple joints and his period of 
active service.


CONCLUSION OF LAW

The claim for entitlement to service connection for arthritis 
of multiple joints is not well grounded.  38 U.S.C.A. § 5107 
(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for arthritis of multiple joints.  A 
veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, including arthritis, which manifest to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309.

However, the preliminary question before the Board is whether 
the veteran has presented a well-grounded claim for service 
connection.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See 38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Ibid at 1468-69.  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v.Gober, 10 Vet.App. 488, 495-98 
(1997).  

In this case, the veteran asserts that while stationed in 
Korea from November 1951 through April 1952, that he was 
exposed to extremely cold temperatures.  The Board will 
assume that the veteran's assertions are true for the purpose 
of determining whether his claim is well grounded.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993); see also Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Further, the medical evidence demonstrates that the veteran 
currently suffers from arthritis of multiple joints.  
Specifically, in 1975 the veteran was involved in an 
automobile accident and sustained multiple injuries, 
including injuries to the left humerus, right acetabulum 
region, left elbow, left chest and wrist.  In a statement 
dated in June 1976, his private physician related that after 
the automobile accident, the veteran developed degenerative 
arthritis as a result of his acetabula fracture.  The 
physician anticipated that the veteran's degenerative 
arthritis would worsen and the veteran would likely need a 
total hip arthroplasty.  VA treatment records dated in 1995 
and 1997 contain notations of degenerative joint disease of 
multiple joints with approximate dates of onset in the 
1970's.  Finally, a VA examination in February 1999 yielded 
impressions of degenerative joint disease of both shoulders, 
probable degenerative joint disease of cervical spine and 
both hands, status post fracture right hip with total hip 
replacement and status post fracture of left femur with 
"O.R.I.F."  (Osteoarthritis is defined as a "non-
inflammatory degenerative joint disease occurring chiefly in 
older person, characterized by degeneration of the articular 
cartilage, hypertrophy of bone at the margins, and changes in 
the synovial membrane."

[Osteoarthritis is also called], "[d]egenerative arthritis, 
hypertrophic arthritis, and degenerative joint disease."  
Dorland's Medical Dictionary 1199 (28th ed. 1994), see 
Bierman v. Brown, 6 Vet. App. 125, 126 (1994) and, see Giglio 
v. Derwinski, 2 Vet. App. 560, 561 (1992).  The Board is not 
relying on the definition of degenerative joint disease in 
making its decision regarding the veteran's claim for service 
connection.  The definition of degenerative joint disease is 
provided for purposes of clarity and is merely informational.

What is lacking in this case is competent medical evidence of 
a nexus or link between the veteran's arthritis of multiple 
joints and his service, including exposure to extremely cold 
temperatures.  The only medical opinion of record does not 
provide the necessary link.  In a February 1999, report of a 
VA examination, a physician opined that:

. . . Considering the history and the 
findings, I think his symptoms were more 
related to the daily exposure of the air 
conditioned rooms which were colder some 
times than others and being asymptomatic 
on better weather days.  He also denied 
any other symptoms in both lower 
extremities.  When he was exposed to cold 
weather in Korea, it was generalized 
exposure, not just one particular part of 
the body.  

In support of his claim that his arthritis of multiple joints 
is due to cold injury sustained in Korea, the veteran 
submitted several publications dealing with cold injuries: 
Information Bulletin IB 528-95, VA training letter 93-1 
Residuals of Cold Injury; a transcript of a Cold Injuries 
Satellite broadcast; and Department of Health letter IL 10-
96-XXX (13).  With regard to the above mentioned submissions 
by the veteran, the United States Court of Veterans Appeals 
(Court) has held that, while a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional," a medical article or treatise 
evidence, standing alone, must discuss generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Sacks v. West, 11 Vet.App. 314 (1998).  

In this case, the Board finds that these medical treatises, 
by their own general terms, do not serve to establish the 
required competent medical evidence of a nexus, with respect 
to the veteran, between any current arthritis of multiple 
joints and exposure to cold temperatures during his period of 
active service.  These medical publications do not rule out 
other potential causes of the arthritis of multiple joints in 
the veteran's specific case, but rather merely give general 
guidelines of medical diagnosis and treatment.  Cf. Wallin v. 
West, 11 Vet. App. 509 (1998) The assertions of the veteran 
in this regard are lay evidence and do not establish a nexus 
between the current arthritis of multiple joints and in-
service exposure to cold temperatures.  

In the alternative, the veteran asserts that while he was 
diagnosed with bursitis in 1951, he was misdiagnosed and 
actually had arthritis.  The veteran's service medical 
records are unavailable and were presumably destroyed by fire 
in 1973.  Therefore, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board will assume that the veteran was 
treated for bursitis in service.  However, while the veteran 
is competent to relate symptoms, he is not qualified to make 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).

The Board cannot rely solely on the veteran's own testimony 
to establish a medical nexus between the veteran's current 
arthritis of multiple joints and the presumed in-service 
exposure to cold temperatures.  See Brewer v. West, 11 
Vet.App. 228 (1998); Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  While, the veteran has alleged that he had a 
continuity of symptomatology, his statements could not be 
considered competent evidence that relates his present 
condition to such symptomatology.  Savage, 10 Vet.App. at 
495-98.  In the absence of competent medical evidence, the 
claim for service connection for arthritis of multiple joints 
is not well grounded and therefore must be denied.  Further, 
the VA has no duty to assist the veteran in developing the 
record to support his claim.  See Epps, 126 F.3d 1464.  

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a). 
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  
However, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim, and an explanation as to why his current attempt 
fails.



ORDER

Service connection for arthritis of multiple joints is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

